 
EXHIBIT 10.1
 
SUBSCRIPTION AGREEMENT
 
This Subscription Agreement (this “Agreement”) is made by and between Wits Basin
Precious Minerals Inc, a Minnesota corporation (the “Company”), and:
 

--------------------------------------------------------------------------------

 
(hereinafter referred to, whether individually or jointly, as the “Undersigned”)
in connection with the private placement offering (the “Offering”) of up to an
aggregate amount of $110,000 in units of the Company (the “Units”), each Unit
consisting of one share of the Company’s common stock, par value $0.01 per share
(the “Common Stock”), and one warrant to purchase a share of Common Stock at an
exercise price of $0.03 per share, in the form attached hereto as Exhibit A (the
“Warrants”), at a price per Unit of $0.03.  The Company has the right to reject
any subscription, in whole or in part, at any time and for any reason.  If the
subscription is rejected or if the Offering is otherwise terminated, the Company
will promptly return the related funds delivered herewith, without interest or
deduction.  The Offering will continue until August 31, 2010.
 
1.           Subscription for Units.  Subject to the terms hereinafter set
forth, the undersigned hereby irrevocably subscribes for and agrees to purchase
from the Company                                                         Units
for an aggregate purchase price of
$                                                       (the “Purchase
Price”).  Payment of the Purchase Price is being delivered by:
 
 
¨
an enclosed check payable to the order of Wits Basin Precious Minerals Inc or

 
¨           a wire transfer of immediately available funds to:
 
Bank
Wells Fargo Bank, N.A. MAC: N9305-011, 6th & Marquette Ave Minneapolis, MN 55479
Routing Number:
121000248
Account Number:
1889094940
Account Name:
Wits Basin Precious Minerals Inc



Upon acceptance of this subscription and the closing of the Offering (or any
part of the Offering to which this subscription relates), the Company will
record the undersigned as the holder of the Common Stock and Warrants in the
Company’s records.  The undersigned hereby authorizes the Company to record the
Common Stock and Warrants purchased hereunder as being held by the person(s)
having the mailing address set forth below.
 
2.           Representations of the Subscriber.  In connection with, and in
consideration of, the sale of the Units, including the shares of common stock
included therein and the shares of common stock issuable upon exercise of the
Warrants (collectively, the “Securities”), to the undersigned, the undersigned
hereby represents and warrants to the Company that the undersigned:
 
A.           Has received, carefully reviewed and is familiar with (i) the
Company’s Annual Report on Form 10-K for the year ended December 31, 2009 filed
with the Securities and Exchange Commission (the “SEC”) on April 15, 2010; (ii)
the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31,
2010, filed with the SEC on May 17, 2010 (iii) the Company’s Current Report on
Form 8-K filed with the SEC on December 18, 2009; and (iv) any other documents
specifically requested by the Investor (all such documents are collectively
referred to hereinafter as the “Disclosure Documents”).
 
 
 

--------------------------------------------------------------------------------

 
 
B.           Has been given access to full and complete information regarding
the Company (including the opportunity to meet with Company officers and review
all documents as the undersigned may have requested in writing and the
opportunity to ask any questions the undersigned may have had) and has utilized
such access to the undersigned’s satisfaction for the purpose of obtaining
information in addition to, or verifying information included in, the Disclosure
Documents to the extent reasonably available, necessary to verify the accuracy
of information provided in the Disclosure Documents.
 
C.           The undersigned further understands that the Securities have not
been registered under the Securities Act of 1933, as amended (the “Act”), and
there currently is no market for the Company’s common stock.
 
D.           The undersigned realizes that there are significant restrictions on
the transferability of the Securities and that for these and other reasons, the
undersigned may not be able to liquidate an investment in the Securities for an
indefinite period.
 
E.           Can bear the economic risk of an investment in the Securities for
an indefinite period of time, can afford to sustain a complete loss of such
investment, has no need for liquidity in connection with an investment in the
Securities, and can afford to hold the Securities indefinitely.
 
F.           Realizes that the Securities have not been registered for sale
under the Act or applicable state securities laws (the “State Laws”) and may be
sold only pursuant to registration under the Act (including Regulation S, if
applicable) and State Laws, or an opinion of counsel satisfactory to counsel for
the Company that such registration is not required.
 
G.           Acknowledges that no federal or state agency, including the
Securities and Exchange Commission (the “SEC”) or the securities commission or
authority of any state, has approved or disapproved the Securities, passed upon
or endorsed the merits of the Offering of the Securities or the accuracy or
adequacy of the Disclosure Documents, or made any finding or determination as to
the fairness or fitness of the Securities for public sale.
 
H.           Believes that the investment in the Securities is suitable for the
undersigned based upon the undersigned’s investment objectives and financial
needs, and the undersigned has adequate means to provide for the undersigned’s
current financial needs and personal/business contingencies and has no need for
liquidity of investment with respect to the Securities.
 
I.           Is experienced and knowledgeable in financial and business matters,
capable of evaluating the merits and risks of investing in the Securities, and
does not need or desire the assistance of a knowledgeable representative to aid
in the evaluation of such risks (or, in the alternative, has a knowledgeable
representative who such investor intends to use in connection with a decision as
to whether to purchase the Securities and who together with such investor has
such knowledge and experience in financial and business matters that they are
together capable of evaluating the merits and risks of investing in the
Securities).
 
J.           Has relied upon the advice of the undersigned’s legal counsel and
accountants or other financial advisors with respect to tax and other
considerations relating to the purchase of Securities in the Offering.  The
undersigned is not relying upon the Company with respect to the economic
considerations involved to make an investment decision in the Securities.
 
 
 

--------------------------------------------------------------------------------

 

K.           Acknowledges that an investment in a private placement of
securities, including the Securities, is HIGHLY SPECULATIVE in
nature.  Accordingly, such an investment may not be appropriate for Individual
Retirement Accounts or other retirement-type accounts that have conservative
investment objectives.  If this investment is in fact purchased in a
retirement-type account, the undersigned represents and affirms that it
understands the risks of the investment and has decided that such risks are
consistent with the undersigned’s investment objectives for this account.
 
3.           Investment Intent.  The undersigned has been advised that the
Securities have not been registered under the Act or the relevant State Laws but
are being offered, and will be offered and sold pursuant to exemptions from the
Act and State Laws, and that the Company’s reliance upon such exemptions is
predicated in part on the undersigned’s representations contained herein.  The
undersigned represents and warrants that the Securities are being purchased for
the undersigned’s own account and for long term investment and without the
intention of reselling or redistributing the Securities, that the undersigned
has made no agreement with others regarding any of the Securities, and that the
undersigned’s financial condition is such that it is not likely that it will be
necessary for the undersigned to dispose of any of the Securities in the
foreseeable future.  The undersigned is aware that (i) in the view of the SEC, a
purchase of securities with an intent to resell by reason of any foreseeable
specific contingency or anticipated change in market values, or any change in
the liquidation or settlement of any loan obtained for the acquisition of any of
the Securities and for which the Securities were or may be pledged as security
would represent an intent inconsistent with the investment representations set
forth above and (ii) the transferability of the Securities is restricted.
 
The restrictions on transfer contained in this paragraph 3 shall be evidenced by
a legend placed on the certificate(s) representing the Securities containing
substantially the following language:
 
“The securities represented by this certificate have not been registered under
either the Securities Act of 1933 or applicable state securities laws and may
not be sold, transferred, assigned, offered, pledged or otherwise distributed
for value unless there is an effective registration statement under such Act and
such laws covering such securities, or the Company receives an opinion of
counsel acceptable to the Company stating that such sale, transfer, assignment,
offer, pledge or other distribution for value is exempt from the registration
and prospectus delivery requirements of such Act and such laws.”
 
The undersigned further represents and agrees that if, contrary to the
undersigned’s foregoing intentions, the undersigned should later desire to
dispose of or transfer any of the Securities in any manner, the undersigned
shall not do so without first obtaining (i) an opinion of counsel satisfactory
to the Company that such proposed disposition or transfer may be made lawfully
without the registration of such Securities pursuant to the Act and applicable
State Laws, or (ii) registration of such Securities (it being expressly
understood that the Company shall not have any obligation to register such
Securities except as specifically set forth herein).
 
4.           Residence.  The undersigned represents and warrants that the
undersigned is a bona fide resident of (or, if an entity, is organized or
incorporated under the laws of, and is domiciled in) the state indicated on page
7 of this Agreement and that the Securities are being purchased by the
undersigned in the undersigned’s name solely for the undersigned’s own
beneficial interest and not as nominee for, on behalf of, for the beneficial
interest transfer to, any other person, trust, or organization (except as
specifically set forth in this Agreement).
 
Paragraph 5 is required in connection with the exemptions from the Act and state
laws being relied on by the Company with respect to the offer and sale of the
Securities.  All of such information will be kept confidential and will be
reviewed only by the Company and its counsel.  The undersigned agrees to furnish
any additional information which the Company or its legal counsel deem necessary
in order to verify the responses set forth below.
 
 
 

--------------------------------------------------------------------------------

 
 
5.            Accredited Status.  The undersigned represents and warrants as
follows (check all that apply):
 
 
___
A.
The undersigned is an individual with a net worth, or a joint net worth together
with his or her spouse, in excess of $1,000,000, excluding the value of the
undersigned’s primary residence. (In calculating net worth, you may include
equity in personal property and real estate (other than your primary residence),
cash, short term investments, stock and securities.  Equity in personal property
and real estate should be based on the fair market value of such property minus
debt secured by such property.)

 
 
___
B.
The undersigned is an individual (not a partnership, corporation, etc.) with
income in excess of $200,000 in each of the prior two years and reasonably
expects an income in excess of $200,000 in the current year.

 
 
___
C.
The undersigned is an individual (not a partnership, corporation, etc.) who,
with his or her spouse, had joint income in excess of $300,000 in each of the
prior two years and reasonably expects joint income in excess of $300,000 in the
current year.

 
 
___
D.
The undersigned is a director or executive officer of the Company.

 
 
___
E.
The undersigned, if other than an individual, is an entity all of whose equity
owners meet one of the tests set forth in (a) through (d) above (if relying on
this category alone, each equity owner must complete a separate copy of this
Agreement).

 
 
___
F.
The undersigned is an entity, and is an “Accredited Investor” as defined in Rule
501(a) of Regulation D under the Act.  This representation is based on the
following (check one or more, as applicable):

 
 
___
1.
The undersigned (or, in the case of a trust, the undersigned trustee) is a bank
or savings and loan association as defined in Sections (a)(2) and 3(a)(5)(A),
respectively, of the Act acting either in its individual or fiduciary capacity.

 
 
___
2.
The undersigned is an insurance company as defined in Section 2(13) of the Act.

 
 
___
3.
The undersigned is an investment company registered under the Investment Company
Act of 1940 or a business development company as defined in Section 2(a)(48) of
that Act.

 
 
___
4.
The undersigned is a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 
 
___
5.
The undersigned is an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974 (“ERISA”) and either (check all
that apply):

 
 
___
a.
the investment decision is made by a plan fiduciary, as defined in Section 3(21)
of ERISA, which is either a bank, savings and loan association, insurance
company, or registered investment adviser; or

 
 
 

--------------------------------------------------------------------------------

 
 
 
___
b.
the plan has total assets in excess of $5,000,000; or

 
 
___
c.
the plan is a self directed plan with investment decisions made solely by
persons who are “Accredited Investors” as defined under the Act.

 
 
___
6.
The undersigned is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.

 
 
___
7.
The undersigned has total assets in excess of $5,000,000, was not formed for the
specific purpose of acquiring shares of the Company and is one or more of the
following (check one or more, as appropriate):

 
 
___
a.
an organization described in Section 501(c)(3) of the Internal Revenue Code; or

 
 
___
b.
a corporation; or

 
 
___
c.
a Massachusetts or similar business trust; or

 
 
___
d.
a partnership.

 
 
___
8.
The undersigned is a trust with total assets exceeding $5,000,000 which was not
formed for the specific purpose of acquiring shares of the Company and whose
purchase is directed by a person who has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the investment in the Securities.

 
 
___
9.
The undersigned is not an accredited investor.

 
6.       FINRA Affiliation.  The undersigned is affiliated or associated,
directly or indirectly, with a Financial Industry Regulatory Authority (“FINRA”)
member firm or person.
 
Yes ¨                                 No ¨
 
If yes, list the affiliated member firm or person:
                                                                                                
 
Your relationship to such member firm or
person:                                                                                                       
 
7.       Entities.  If the undersigned is not an individual but an entity, the
individual signing on behalf of such entity and the entity jointly and severally
agree and certify that:
 
A.          The undersigned was not organized for the specific purpose of
acquiring the Securities; and
 
B.          This Agreement has been duly authorized by all necessary action on
the part of the undersigned, has been duly executed by an authorized officer or
representative of the undersigned, and is a legal, valid and binding obligation
of the undersigned enforceable in accordance with its terms.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Legal Age.  If the undersigned is an individual, the undersigned is
of legal age.
 
9.           Miscellaneous.
 
A.           Manner in which title is to be held: (check one):
 
___ Individual Ownership
 
___ Joint Tenants with Right of Survivorship*
 
___ Partnership*
 
___ Tenants in Common*
 
___ Corporation
 
___ Trust
 
___ Other (describe): _________________________________________
 
*  Multiple signatures required.
 
B.           The undersigned agrees that the undersigned understands the meaning
and legal consequences of the agreements, representations and warranties
contained herein, agrees that such agreements, representations and warranties
shall survive and remain in full force and effect after the execution hereof and
payment for the Securities, and further agrees to indemnify and hold harmless
the Company, each current and future officer, director, employee, agent and
shareholder from and against any and all loss, damage or liability due to, or
arising out of, a breach of any agreement, representation or warranty of the
undersigned contained herein.
 
C.           This Agreement shall be construed and interpreted in accordance
with Minnesota law without regard to conflict of law provisions.
 
D.           The undersigned agrees to furnish to the Company, upon request,
such additional information as may be deemed necessary to determine the
undersigned’s suitability as an investor.
 
Signature Page to Follow

 
 

--------------------------------------------------------------------------------

 
